Citation Nr: 9917497	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-18 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture of the orbital floor, left eye, with enophthalmos 
and diplopia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1973.

This appeal arises from a December 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the veteran's claim for 
the appealed issue.

In May 1996, during the pendency of this appeal, the RO 
increased the evaluation to 30 percent disabling.  Inasmuch 
as the grant of a 30 percent evaluation is not the maximum 
benefit for this disability under the rating schedule, and as 
the veteran has not expressly indicated that he wishes to 
limit his appeal to that particular rating, the claim for an 
increased evaluation for that disability remains in 
controversy, and hence, is a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).


REMAND

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the veteran is found to have presented a claim which 
is not inherently implausible, inasmuch as a mere allegation 
that a service connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  Having 
submitted a well grounded claim, the VA has a duty to assist 
the veteran in its development.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  This duty as not yet been fully met, and this 
case, therefore, is not ready for appellate disposition for 
the reasons that follow.

A May 1996 RO rating decision increased the veteran's 
evaluation for residuals of fracture of the orbital floor, 
left eye, with enophthalmos and diplopia, to 30 percent 
disabling.  A 20 percent evaluation under 38 C.F.R. § 4.84a, 
Diagnostic Code (DC) 6090 (1998) had previously been granted.  
This decision granted a separate 10 percent evaluation for 
episodic incapacity and slight cosmetic disfigurement under 
38 C.F.R. § 4.10, pursuant to DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).

Diplopia, or double vision, as noted above, is rated under DC 
6090.  This code provides that if diplopia exists within the 
central 20 degrees of vision that the equivalent visual 
acuity rating of 5/200 will be assigned.  38 C.F.R. § 4.84a, 
DC 6090.  The notes accompanying DC 6090 provide additional 
guidance for rating diplopia disorders.  Specifically, the 
ratings under this code "will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field."  38 C.F.R. § 4.84a, DC 6090, Note 
(2).  Also, "when the diplopia field extends beyond more 
than one quadrant or more than one range of degrees, the 
evaluation for diplopia will be based on the quadrant and 
degree range that provide the highest evaluation."  38 
C.F.R. § 4.84a, DC 6090, Note (3).  Finally, "when diplopia 
exists in two individual and separate areas of the same eye, 
the equivalent visual acuity will be taken one step worse, 
but no worse than 5/200."  38 C.F.R. § 4.84a, DC 6090, Note 
(4).

38 C.F.R. § 4.77 provides that the measurement of muscle 
function will be undertaken only when the history and 
findings reflect disease or injury of the extrinsic muscles 
of the eye, or of the motor nerves supplying these muscles.  
The measurement will be performed using a Goldmann Perimeter 
Chart as in Figure 2 below.  The chart identifies four major 
quadrants, (upward, downward, and two lateral) plus a central 
field (20 ° or less).  The examiner will chart the areas in 
which diplopia exists, and such plotted chart will be made a 
part of the examination report.  Muscle function is 
considered normal (20/40) when diplopia does not exist within 
40° in the lateral or downward quadrants, or within 30° in 
the upward quadrant.  Impairment of muscle function is to be 
supported in each instance by record of actual appropriate 
pathology.  Diplopia which is only occasional or correctable 
is not considered a disability.

38 C.F.R. § 4.75 provides that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near, with 
record of the refraction.  Snellen's test type or its 
equivalent will be used.  Mydriatics should be routine, 
except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Also, if there exists 
a difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will 
be taken as the visual acuity of the poorer eye.  When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error.

In the present case, while Goldmann visual field graphs were 
included with the report, neither the June 1998 VA eye 
examination report nor the July 1998 addendum provided the 
findings required to rate the veteran's diplopia under DC 
6090.  Neither the RO nor the Board itself may interpret the 
Goldmann visual field charts; to do so would constitute an 
unsubstantiated medical conclusion.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (holding the Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions); Santiago v. Brown, 5 
Vet. App. 288, 292 (1993) (distinguishing between an 
unsubstantiated medical determination, which the Board is 
unauthorized to render, and a legal determination, i.e., a 
finding of fact which the Board, as factfinder, has derived 
from a review of medical evidence which is sufficiently 
conclusive as to the underlying medical issues to enable the 
Board to render the legal determination).

38 C.F.R. § 4.76 provides that the usual perimetric methods 
will be employed, using a standard perimeter and 3 millimeter 
white test object.  At least 16 meridians 22 1/2 degrees 
apart will be charted for each eye.  The charts will be made 
a part of the report of examination.  Not less than 2 
recordings, and when possible, 3 will be made.  The minimum 
limit for this function is established as a concentric 
central contraction of the visual field to 5°.  This type of 
contraction of the visual field reduces the visual efficiency 
to zero.  Where available the examination for form field 
should be supplemented, when indicated, by the use of tangent 
screen or campimeter.  A review of the June 1998 Goldmann 
visual field graphs indicates a 2 millimeter test object was 
used.

Thus, a new VA vision examination is necessary to provide 
those findings.  When, during the course of review, it is 
determined that further evidence or clarification of the 
evidence is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9.  The duty to assist includes conducting a 
thorough and contemporaneous medical examination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
eye examination to determine the current 
level of disability of his service 
connected residuals of fracture of the 
orbital floor, left eye, with 
enophthalmos and diplopia.  All necessary 
tests and studies should be accomplished, 
including a Goldmann visual field test, 
using a 3 millimeter white test object, 
and the clinical manifestations should be 
reported in detail.  The claims folder 
must be made available to and reviewed by 
the examiner prior to his examination of 
the veteran.  The examiner is 
specifically requested to interpret and 
express in terms of average concentric 
contraction the findings necessary to 
rate the veteran's disability under 
38 C.F.R. § 4.84a, Diagnostic Code 6090.  
The examination report should be typed 
and should include the complete rationale 
for all opinions expressed.

2.  After completion of the above 
development, the RO should review the 
submitted report for compliance with the 
directives and objectives of this remand.  
If the report is deficient in any manner, 
it should be returned as inadequate for 
proper rating purposes, and should be 
properly amended.  See Bruce v. West, 11 
Vet. App. 405, 410 (1998); Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

3.  After completion of the above, the RO 
should adjudicate the issue of an 
increased evaluation for residuals of 
fracture of the orbital floor, left eye, 
with enophthalmos and diplopia, on the 
basis of all pertinent evidence of record 
and all applicable statutes, regulations, 
and case law.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill VA's duty to assist, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


